723 N.W.2d 832 (2006)
Judith PAWLAK, Plaintiff-Appellee,
v.
HENRY FORD HEALTH SYSTEM, a/k/a Henry Ford Medical Center-Canton, Defendant-Appellant.
Docket No. 129468. COA No. 262904.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the August 10, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for miscellaneous relief is DENIED.